Fourth Court of Appeals
                               San Antonio, Texas
                                    February 27, 2019

                                  No. 04-19-00018-CV

      THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                             Appellants

                                            v.

                          CITY OF SAN MARCOS, TEXAS,
                                    Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 18-0958-CV-A
                       Honorable Jessica Crawford, Judge Presiding


                                     ORDER
    Appellants’ second unopposed motion for extension of time to file their brief is
GRANTED. Appellants’ brief is due March 27, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court